Case 1:20-cr-00073-TFM-B Document 90 Filed 05/12/21 Page 1 of 2                                 PageID #: 504



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA            *
                                    *    Criminal No. 20-0073-TFM
v.                                  *
                                    *
TIA DEYON PUGH                      *
                                    *
                                    *
     UNITED STATES’ MOTION FOR A PRELIMINARY JURY INSTRUCTION

        Comes now the United States, by and through Sean P. Costello, the United States Attorney

for the Southern District of Alabama, and requests that this Court give the jury the following proposed

preliminary jury instruction in addition to the Eleventh Circuit’s pattern preliminary instructions. 1

        Respectfully submitted this 12th day of May, 2021.



                                                             SEAN P. COSTELLO
                                                             UNITED STATES ATTORNEY
                                                             by:

                                                             By: /s/Christopher J. Bodnar
                                                             Christopher J. Bodnar
                                                             Assistant United States Attorney
                                                             63 South Royal Street, Suite 600
                                                             Mobile, Alabama 36602
                                                             (251) 441–5845

                                                             By: /s/Justin D. Kopf
                                                             Justin D. Kopf
                                                             Assistant United States Attorney
                                                             63 South Royal Street, Suite 600
                                                             Mobile, Alabama 36602
                                                             (251) 441–5845




1       https://www.ca11.uscourts.gov/sites/default/files/courtdocs/clk/FormCriminalPatternJuryInstructions
CurrentComplete.pdf?revDate=20200227 (last viewed May 12, 2021)

                                                        1
Case 1:20-cr-00073-TFM-B Document 90 Filed 05/12/21 Page 2 of 2                          PageID #: 505



              PROPOSED PRELIMINARY JURY INSTRUCTION FOR 18 U.S.C. § 231(A)(3)

          Count One charges defendant Tia Pugh with obstructing law enforcement during the course

of a civil disorder, in violation of Title 18, United States Code, Section 231(a)(3).

          It is a Federal crime for anyone to knowingly and intentionally obstruct, impede, or interfere

with, or to attempt to obstruct, impede, or interfere with, a law enforcement officer while he or she is

engaged in the lawful performance of his or her official duties incident to or during a civil disorder,

which in any way or degree obstructs, delays or adversely affects interstate commerce.

          The term “civil disorder,” as it is used in this statute, means any public disturbance involving

acts of violence by a group of three or more persons, which causes an immediate danger of or results

in damage or injury to the property or person of any other individual.

          Interstate commerce means commerce or travel between one state, territory or possession of

the United States and another state, territory, or possession of the United States, including the District

of Columbia.

          The defendant can be found guilty of the charge in Count One only if all of the following facts

are proved beyond a reasonable doubt:


    (1)      The defendant knowingly committed an act, or attempted to commit an act, with
             the intended purpose of obstructing, impeding, or interfering with one or more
             law enforcement officers;

    (2)      At the time of the defendant’s actual or attempted act, the law enforcement officer
             or officers were engaged in the lawful performance of their official duties incident
             to and during a civil disorder, as that term is defined above; and

    (3)      The civil disorder obstructed, delayed, or adversely affected interstate commerce,
             or the movement of any article or commodity in interstate commerce, in any way
             or to any degree.




                                                    2
